                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   3 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   4 Sacramento, California 95814
                     Telephone:      916.446.5297
                   5 Facsimile:      916.448.5047

                   6 Attorneys for Defendant
                     LOS RIOS CLASSIFIED EMPLOYEES
                   7 ASSOCIATION

                   8
                                                      UNITED STATES DISTRICT COURT
                   9
                                                     EASTERN DISTRICT OF CALIFORNIA
               10

               11
                  KRISTINE KURK, individual; and SUSAN                   Case No. 2:19-cv-00548-KJM-DB
               12 SHROLL, individual,
                                                                         STATEMENT OF RECENT DECISION IN
               13                      Plaintiffs,                       SUPPORT OF DEFENDANT LOS RIOS
                                                                         CLASSIFIED EMPLOYEES
               14               v.                                       ASSOCIATION’S MOTION FOR
                                                                         SUMMARY JUDGMENT
               15 LOS RIOS CLASSIFIED EMPLOYEES
                  ASSOCIATION; SERVICE EMPLOYEES                         Date:   September 25, 2020
               16 INTERNATIONAL UNION LOCAL 620;                         Time:   10:00 a.m.
                  LOS RIOS COMMUNITY COLLEGE                             Crtrm.: 3
               17 DISTRICT; SAN LUIS COASTAL UNIFIED
                  SCHOOL DISTRICT; JOHN KNIGHT, in his
               18 official capacity as President of the Board of
                  Trustees of the Los Rios Community College
               19 District; ERIC PRATER in his official
                  capacity as Superintendent of the San Luis
               20 Coastal Unified School District; and XAVIER
                  BECERRA, in his official capacity as
               21 Attorney General of California,

               22                      Defendants.

               23

               24               Defendant Los Rios Classified Employees Association herewith submits recent authority
               25 decided after submission of the papers and relevant to its Motion for Summary Judgment in the

               26 above-captioned matter.
               27 / / /

               28 / / /
MESSING ADAM &
                       00093690-1
  JASMINE LLP
ATTORNEYS AT LAW
                       STATEMENT OF RECENT DECISION IN SUPPORT OF DEFENDANT LOS RIOS CLASSIFIED EMPLOYEES
                                         ASSOCIATION’S MOTION FOR SUMMARY JUDGMENT
                   1            Attached hereto as Exhibit A is a true and correct copy of the September 8, 2020, order of

                   2 the Honorable Dana M. Sabraw granting the Defendant’s Motion to Dismiss in Savas v. California

                   3 State Law Enforcement Agency, et al. Case No. 20-cv-0032-DMS-DEB (S.D. Cal.).

                   4

                   5 Dated: September 10, 2020                    MESSING ADAM & JASMINE LLP

                   6

                   7
                                                                  By          /s/ Monique Alonso
                   8                                                   Gary M. Messing
                                                                       Monique Alonso
                   9                                                   Attorneys for Defendant
                                                                       LOS RIOS CLASSIFIED EMPLOYEES
               10
                                                                       ASSOCIATION
               11

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00093690-1                                        2
  JASMINE LLP
ATTORNEYS AT LAW
                       STATEMENT OF RECENT DECISION IN SUPPORT OF DEFENDANT LOS RIOS CLASSIFIED EMPLOYEES
                                         ASSOCIATION’S MOTION FOR SUMMARY JUDGMENT
Exhibit A
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1254 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     JONATHAN SAVAS, et al., individually               Case No.: 20-cv-00032-DMS-DEB
       and on behalf of all other similarly
12
       situated,                                          ORDER GRANTING DEFENDANTS’
13                                      Plaintiffs,       MOTION TO DISMISS
14     v.
15
       CALIFORNIA STATE LAW
16     ENFORCEMENT AGENCY, a labor
       organization; BETTY YEE, in her official
17
       capacity as State Controller of California;
18     and XAVIER BECERRA, in his official
       capacity as Attorney General of
19
       California,
20                                    Defendants.
21
22          Pending before the Court are two separate motions to dismiss Plaintiffs’ claims: one
23    filed by Defendant California Statewide Law Enforcement Association 1 (“CSLEA” or “the
24    union”), and one filed by Defendants Betty Yee and Xavier Becerra (the “State
25    Defendants”). Plaintiffs filed an opposition to each motion, and CSLEA and the State
26
      1
27      On the docket, Defendant is listed as “California State Law Enforcement Agency,” but
      refers to itself in its motion as “California Statewide Law Enforcement Association.”
28    (CSLEA’s Mot. at 1).
                                                      1
                                                                              20-cv-00032-DMS-DEB
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1255 Page 2 of 12



 1    Defendants each filed a reply brief. For the following reasons, the Court grants Defendants’
 2    motions to dismiss.
 3                                                 I.
 4                                        BACKGROUND
 5          Plaintiffs are lifeguards employed by the California Department of Parks and
 6    Recreation. (First Amended Complaint (“FAC”) ¶ 35). CSLEA represents Plaintiffs
 7    exclusively in collective bargaining. (Id. ¶ 36). Plaintiffs joined CSLEA by signing a
 8    membership application. (Id. ¶ 41). CSLEA’s membership application, in relevant part,
 9    authorized dues deductions from employees’ wages and stated there are limitations on the
10    time period in which an employee can withdraw as a member of the union. Specifically, it
11    read: “I elect to become a member of CSLEA and the applicable affiliate organization for
12    my classification and department. I hereby authorize deduction from my salary of
13    CSLEA/Affiliate dues. […] Per the Unit 7 contract and State law, there are limitations on
14    the time period for withdrawal from membership.” (Ex. 2 to FAC). Plaintiffs allege they
15    were not provided with a copy of the “Unit 7” contract, nor were they directed to where
16    they could find that contract. (FAC ¶ 43). Nevertheless, Plaintiffs signed membership
17    applications and became members of the union. (Id. ¶ 41).
18          Plaintiffs allege that if a lifeguard did not sign the membership application, they
19    were required to pay “an automatic fee greater than or equal to the amount of full union
20    dues.” (Id. ¶ 49). In 2018, this type of agency fee scheme was struck down in Janus v.
21    AFSCME, Council 31, --- U.S. ----, 138 S. Ct. 2448 (2018), in which the Supreme Court
22    held that the deduction of union dues or “fair-share” agency fees from nonmembers of a
23    union violated the nonmember employees’ First Amendment rights, absent affirmative
24    consent. 138 S. Ct. at 2846. Following the decision in Janus, California’s Public
25    Employment Relations Board, the agency which administers collective bargaining
26    agreements for public employees, determined that it would no longer enforce any statutory
27    or regulatory provision requiring nonmembers to pay agency fees. (Ex. A to State Defs.’
28    Mot. at 2).

                                                   2
                                                                               20-cv-00032-DMS-DEB
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1256 Page 3 of 12



 1           In the summer of 2019, Plaintiffs decided to leave the union. (FAC ¶ 53). They
 2    inquired about dropping membership in July 2019 and later submitted membership
 3    resignations via certified mail in or around September 2019. (Id. ¶¶ 54–56). In October
 4    2019, Plaintiffs received a reply from CSLEA Membership Coordinator Kara Gapke
 5    stating she would not approve Plaintiffs’ resignations because “the window [had] closed.”
 6    (Id. ¶ 57).
 7           The “window” referred to the time period during which union members could resign
 8    their membership, as detailed in a memorandum of understanding (“MOU”) between
 9    CSLEA and the State. (Id. ¶ 58). The current MOU was finalized in July 2019 and expires
10    July 1, 2023. (Id.). The MOU contains an organizational security provision, Article
11    3.1(A)(1), which requires union members to pay dues for the duration of the bargaining
12    agreement:
13           A written authorization for CSLEA dues deductions in effect on the effective
14           date of this Contract or thereafter submitted shall continue in full force and
             effect during the life of this Contract; provided, however, that any employee
15           may withdraw from CSLEA by sending a signed withdrawal letter to CSLEA
16           within thirty (30) calendar days prior to the expiration of this Contract.
             (FAC ¶¶ 59–60).
17
18           Cal. Gov. Code § 3515.7(a) provides that unions may enter into an organizational
19    security arrangement with the State in the form of “maintenance of membership.” Under
20    Cal. Gov. Code § 3513(i), “maintenance of membership” means that all state employees
21    who voluntarily become members of a union shall remain members for a period agreed to
22    in the MOU. The provision does not apply to any employee who withdraws from the union
23    by submitting a signed letter within thirty days prior to the expiration of the collective
24    bargaining agreement. Id.
25           State law further sets out the process by which union dues are deducted from
26    members’ wages. Cal. Gov. Code § 3515.7(b) authorizes the State to remit funds deducted
27    from employee wages to the unions. Under § 1152, employee organizations may request
28    that the State deduct membership dues and other fees from union members’ wages, and the

                                                   3
                                                                               20-cv-00032-DMS-DEB
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1257 Page 4 of 12



 1    State Controller processes such deduction requests pursuant to the procedures set forth in
 2    § 1153. Plaintiffs allege that they have revoked the authority to deduct dues from their
 3    wages and object to union membership, but that union dues continue to be deducted from
 4    their wages. (FAC ¶ 63).
 5          On January 6, 2020, Plaintiffs filed the present case against CSLEA, Betty Yee in
 6    her official capacity as State Controller, and Xavier Becerra in his official capacity as
 7    Attorney General. Plaintiffs filed a First Amended Complaint on May 15, 2020. Plaintiffs
 8    allege, individually and on behalf of all putative class members, that Defendants violated
 9    Plaintiffs’ First Amendment rights by: (1) refusing to accept Plaintiffs’ resignation from
10    union membership, (2) continuing to deduct union dues from Plaintiffs’ paychecks, and (3)
11    compelling Plaintiffs to join the union by threat of a fee. Plaintiffs also assert two state
12    law claims against CSLEA, alleging that CSLEA committed the tort of fraudulent
13    concealment and that CSLEA’s membership applications are void for unconscionability.
14    Plaintiffs seek declaratory and injunctive relief, nominal damages, compensatory damages,
15    punitive damages, restitution, and attorneys’ fees and costs. The present motions followed.
16                                                   II.
17                                       LEGAL STANDARD
18          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
19    legal sufficiency of the claims asserted in the complaint. Fed. R. Civ. P. 12(b)(6); Navarro
20    v. Block, 250 F.3d 729, 731 (9th Cir. 2001). In deciding a motion to dismiss, all material
21    factual allegations of the complaint are accepted as true, as well as all reasonable inferences
22    to be drawn from them. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 338 (9th Cir. 1996).
23    A court, however, need not accept all conclusory allegations as true. Rather, it must
24    “examine whether conclusory allegations follow from the description of facts as alleged by
25    the plaintiff.” Holden v. Hagopian, 978 F.3d 1115, 1121 (9th Cir. 1992) (citation omitted).
26    A motion to dismiss should be granted if a plaintiff’s complaint fails to contain “enough
27    facts to state a claim to relief that is plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
28    570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                                     4
                                                                                  20-cv-00032-DMS-DEB
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1258 Page 5 of 12



 1    allows the court to draw the reasonable inference that the defendant is liable for the
 2    misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550
 3    U.S. at 556).
 4                                                    III.
 5                                           DISCUSSION
 6       A. Plaintiffs’ First Amendment Claims
 7          Plaintiffs’ first three causes of action are premised on violations of their First
 8    Amendment rights. They assert that the statutes relating to union membership and dues
 9    deductions are unconstitutional and that Defendants violated their First Amendment rights
10    as secured by the Fourth Amendment and 42 U.S.C. § 1983. CSLEA argues that Janus is
11    inapplicable to union members like Plaintiffs, and that the First Amendment does not
12    invalidate Plaintiffs’ contractual commitments. The State Defendants argue that State
13    Controller Yee enjoys Eleventh Amendment immunity; that Plaintiffs lack standing; that
14    Plaintiffs’ constitutional challenges fail because Plaintiffs consented to union membership
15    and dues deductions; and that Plaintiffs’ third cause of action fails to plead sufficient facts.
16          To state a claim under § 1983, a plaintiff must allege (1) the violation of a right
17    secured by the Constitution and laws of the United States, and (2) that the alleged
18    deprivation was committed by a person acting under color of state law. West v. Atkins, 487
19    U.S. 42, 48 (1988). “Dismissal of a § 1983 claim following a Rule 12(b)(6) motion is
20    proper if the complaint is devoid of factual allegations that give rise to a plausible inference
21    of either element.” Naffe v. Frey, 789 F.3d 1030, 1036 (9th Cir. 2015).
22          1. Claims Against CSLEA
23          Plaintiffs’ § 1983 claims against CSLEA are based on the assertion that CSLEA
24    violated Plaintiffs’ First Amendment rights. Plaintiffs claim (1) they have a right to resign
25    union membership, which is violated by Defendants’ enforcement of the “maintenance of
26    membership” policy; (2) the continued deduction of dues from their wages violates their
27    First Amendment right to be free from compelled speech because they did not affirmatively
28    waive their right to not fund union advocacy, and (3) they were unconstitutionally

                                                     5
                                                                                   20-cv-00032-DMS-DEB
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1259 Page 6 of 12



 1    compelled to join CSLEA because had they declined membership, they would still have
 2    been required to pay agency fees. However, Plaintiffs do not adequately plead valid claims,
 3    because by signing CSLEA membership applications, they affirmatively consented to
 4    union membership, including limitations on withdrawal and dues deductions. The holding
 5    in Janus does not apply to such voluntary agreements.
 6          Relying on Janus, Plaintiffs contend that restricting their ability to resign union
 7    membership and continuing to deduct dues from their wages violates the First Amendment.
 8    In Janus, the Supreme Court concluded that a state could not require the payment of fees
 9    from public employees who declined to join a union, because such an arrangement
10    compelled nonmembers to subsidize private speech in violation of the First Amendment.
11    138 S. Ct. at 2460. It held that “[n]either an agency fee nor any other payment to the union
12    may be deducted from a nonmember’s wages, nor may any other attempt be made to collect
13    such a payment, unless the employee affirmatively consents to pay.” Id. at 2486 (emphasis
14    added).
15          Janus is inapplicable to Plaintiffs’ situation, because Plaintiffs are union members,
16    unlike the nonmembers at issue in Janus. Plaintiffs argue that the deduction of dues from
17    any nonconsenting public employee is a First Amendment violation. (Pls.’ Opp’n to
18    CSLEA’s Mot. 5–6). Plaintiffs do not cite to any case that extends the holding of Janus to
19    union members. Cf. Belgau v. Inslee, No. 18-5620 RJB, 2018 WL 4931602, at *5 (W.D.
20    Wash. Oct. 11, 2018) (“Janus says nothing about people [who] join a Union, agree to pay
21    dues, and then later change their mind about paying union dues.”).
22          Moreover, despite Plaintiffs’ contention that they did not waive their constitutional
23    right to not fund union advocacy (FAC ¶¶ 81–82), Plaintiffs consented to the terms of union
24    membership. When Plaintiffs became members of CSLEA, they signed a membership
25    application that explicitly authorized dues deductions and stated that there were limitations
26    on the time period for withdrawal. (FAC ¶¶ 40–41; Ex. 2 to FAC).
27          The membership application is a contract between Plaintiffs and CSLEA. “[T]he
28    First Amendment does not confer … a constitutional right to disregard promises that would

                                                    6
                                                                                20-cv-00032-DMS-DEB
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1260 Page 7 of 12



 1    otherwise be enforced under state law[.]” Cohen v. Cowles Media Co., 501 U.S. 663, 672
 2    (1991). The Ninth Circuit recently held, in an unpublished decision, that the continued
 3    deduction of union dues in accordance with the provisions of a signed membership
 4    agreement did not violate plaintiffs’ First Amendment rights. See Fisk v. Inslee, 759 F.
 5    App’x 632, 633–34 (9th Cir. 2019) (“[T]he First Amendment does not preclude the
 6    enforcement of ‘legal obligations’ that are bargained-for and ‘self-imposed’ under state
 7    contract law.”) (quoting Cohen, 501 U.S. at 668–71).
 8          The Court joins the numerous others that have held Janus inapplicable in
 9    circumstances where employees voluntarily join a union and authorize the deduction of
10    dues. See Quirarte v. United Domestic Workers AFSCME Local 3930, 438 F. Supp. 3d
11    1108, 1118 (S.D. Cal. 2020) (“Plaintiffs have not cited to, and the Court has been unable
12    to find on its own, any case that has broadened the scope of Janus to apply Plaintiffs’
13    waiver requirement argument when employees voluntarily agree to become members of
14    the union and authorize the deduction of union dues.”); O’Callaghan v. Regents of the
15    Univ. of California, No. CV 19-02289-JVS(DFMx), 2019 WL 2635585, at *3–4 (C.D. Cal.
16    June 10, 2019) (“[N]othing in Janus’s holding requires unions to cease deductions for
17    individuals who have affirmatively chosen to become union members and accept the terms
18    of a contract that may limit their ability to revoke authorized dues-deductions in exchange
19    for union membership rights … merely because they later decide to resign membership.”);
20    Mendez v. California Teachers Ass’n, 419 F. Supp. 3d 1182, 1186 (N.D. Cal. 2020) (Janus
21    does not preclude enforcement of union membership and dues deduction authorization
22    agreements where employees voluntarily join union) (citing cases); see also Hendrickson
23    v. AFSCME Council 18, 434 F. Supp. 3d 1014, 1024 (D.N.M. 2020) (“[E]ach court that
24    has examined this issue has rejected the claim that Janus entitles union members to resign
25    and stop paying dues on their own—rather than on the contract’s—terms.”) (citing cases).
26          The recent decision in Cooley v. California Statewide Law Enforcement Ass’n is
27    instructive here. 385 F. Supp. 3d 1077 (E.D. Cal. 2019). In Cooley, the plaintiff alleged
28    that CSLEA violated his constitutional rights by refusing to accept his resignation from

                                                   7
                                                                               20-cv-00032-DMS-DEB
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1261 Page 8 of 12



 1    union membership and continuing to deduct union fees from his wages. Id. at 1078. The
 2    membership application that the plaintiff signed in Cooley contained the same provisions
 3    regarding withdrawal and dues deductions as the one Plaintiffs signed here. See Cooley v.
 4    California Statewide Law Enf’t Ass’n, No. 2:18-CV-02961-JAM-AC, 2019 WL 331170,
 5    at *3 (E.D. Cal. Jan. 25, 2019). The court found that CSLEA was contractually authorized
 6    to continue deducting dues from plaintiff’s wages, and that “Janus did not explicitly
 7    announce the right of resignation [Plaintiff] seeks to enforce.” Cooley, 385 F. Supp. 3d at
 8    1079; see also Campos v. Fresno Deputy Sheriff’s Ass’n, 441 F. Supp. 3d 945, 957 (E.D.
 9    Cal. 2020) (“Janus does not recognize a right for union members to unilaterally drop their
10    membership and stop paying dues.”). For the same reasons, Plaintiffs here do not
11    adequately state a claim.
12          Next, Plaintiffs contend that they were unconstitutionally compelled to join CSLEA,
13    because under the organizational security arrangement between CSLEA and the State,
14    pursuant to Cal. Gov. Code §§ 3515.6, 3515.7(a)(b), 1152, 1153, and MOU Art. 3.1(a),
15    employees who declined union membership were still required to pay a fee. This agency
16    fee scheme that Plaintiffs challenge is no longer enforced in the wake of Janus. (See supra;
17    Ex. A to State Defs.’ Mot. at 2). This claim likewise fails.
18          The fact that the relevant statutes permitted deductions from union nonmembers
19    prior to Janus does not mean that Plaintiffs’ membership was compelled. At the time
20    Plaintiffs made the choice to join the union, Plaintiffs’ right to opt out of union membership
21    was well-established.       Under California law, public employees like Plaintiffs are
22    guaranteed the “free choice of joining the union” or “refraining from participation in any
23    union.” Cumero v. Pub. Employment Relations Bd., 49 Cal. 3d 575, 601, 778 P.2d 174,
24    190 (1989). At all times, Plaintiffs could have chosen not to sign the membership
25    application pursuant to their First Amendment right to decline to join a union.
26    Nevertheless, Plaintiffs signed the membership application and thereby agreed to its terms.
27    Plaintiffs “voluntarily chose to pay membership dues in exchange for certain benefits, and
28    the fact that plaintiffs would not have opted to pay union membership fees if Janus had

                                                    8
                                                                                 20-cv-00032-DMS-DEB
     Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1262 Page 9 of 12



 1    been the law at the time of their decision does not mean their decision was therefore
 2    coerced.” Babb v. California Teachers Ass’n, 378 F. Supp. 3d 857, 877 (C.D. Cal. 2019)
 3    (internal citation and quotation marks omitted). Janus does not change the fact that a
 4    person has the right to contract away their First Amendment protections, as Plaintiffs did
 5    here. See Cooley, 385 F. Supp. 3d at 1080 (“[A]n intervening change in law does not taint
 6    that consent or invalidate [the] contractual agreement.”). Plaintiffs dispute that they
 7    voluntarily consented to the terms of union membership, but to the extent that Plaintiffs
 8    argue their signed membership applications are not valid contracts, that is a state law issue.
 9          Plaintiffs fail to allege any violation of their First Amendment rights because Janus
10    is inapplicable to union members like Plaintiffs, who agreed to become dues-paying
11    members of CSLEA and agreed to restrictions on when they could withdraw from union
12    membership. Plaintiffs thus fail to adequately plead their claims against CSLEA.
13          2. Claims Against State Defendants
14          Plaintiffs challenge Cal. Gov. Code §§ 1152, 1153, 3513(i), 3515.6, 3515.7(a),
15    3515.7(b), and MOU Art. 3.1(A)(1) as unconstitutional, asserting that the statutes and
16    MOU compel their union membership and compel the State to deduct union dues from
17    Plaintiffs’ wages, and thereby violate the First Amendment. Even assuming Plaintiffs’
18    claims against the State Defendants are justiciable, their constitutional challenges fail
19    because Plaintiffs agreed to join the union.
20          Under Cal. Gov. Code § 3515.7, unions may enter into “maintenance of
21    membership” organizational security arrangements with the State.           “Maintenance of
22    membership” applies to “all employees who voluntarily are, or who voluntarily become,
23    members of a recognized employee organization.” Cal. Gov. Code § 3513(i). Cal. Gov.
24    Code § 3515.6 provides that employee organizations have the right to have membership
25    dues deducted pursuant to sections 1152 and 1153. Deduction of membership dues “may
26    be requested by employee organizations” and the State employer “shall honor these
27    requests.” § 1152. The Controller then provides for the administration of payroll
28    deductions: after the Controller receives notification from an employee organization that it

                                                     9
                                                                                 20-cv-00032-DMS-DEB
 Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1263 Page 10 of 12



 1   possesses a written authorization for deduction, the Controller shall commence deductions
 2   at the request of the employee organization. § 1153(a),(g). Art. 3.1(A)(1) of the MOU
 3   provides that union members’ written authorization for dues deductions shall continue for
 4   the duration of the bargaining agreement. (FAC ¶¶ 59–60).
 5         The statutes and the MOU do not compel involuntary membership or deductions.
 6   Plaintiffs’ purported injuries arise out of their decision to become union members.
 7   California law does not compel employees to enter into union membership; at all times,
 8   Plaintiffs had a right to not join a union. See Cal. Gov. Code § 3515. As discussed above,
 9   Plaintiffs made a choice to join CSLEA when they signed their membership applications.
10   Employees who “voluntarily become members of a union,” as Plaintiffs did here, are
11   required to remain members for the duration of the bargaining agreement, with a limited
12   window in which they may withdraw. See Cal. Gov. Code § 3513(i) (emphasis added).
13   The State deducts dues from Plaintiffs’ wages at the request of the union, pursuant to
14   Plaintiffs’ signed membership applications which authorized such deductions. As in
15   Cooley, Plaintiffs’ constitutional argument “hinges on a finding that [Plaintiffs] ha[ve] a
16   First Amendment right to immediately resign union membership and cease paying dues.
17   But, as discussed above, Janus did not announce such a right and no such right exist[s]
18   here.” Cooley, 385 F. Supp. 3d at 1081 (dismissing constitutional challenge to §§ 1152,
19   1153). Plaintiffs were not compelled by state law to join CSLEA, to authorize dues
20   deductions, or to agree to the limited window in which to resign. Rather, they agreed to
21   do so, and the intervening change in law announced by Janus did not invalidate the
22   contracts into which Plaintiffs freely entered. See supra.
23         Plaintiffs’ contentions that they did not voluntarily consent to the terms of the
24   membership agreements, or that their membership agreements are otherwise invalid
25   contracts, are no basis for challenging the constitutionality of the statutes. Any contract
26   dispute would be between Plaintiffs and the union. See Belgau v. Inslee, 359 F. Supp. 3d
27   1000, 1017 (W.D. Wash. 2019) (“To the extent that the Plaintiffs now argue that the
28   membership agreement was not supported by consideration … or make some other

                                                  10
                                                                              20-cv-00032-DMS-DEB
 Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1264 Page 11 of 12



 1   assertion of validity based on contract law, they make no showing that the State Defendants
 2   are now liable under the First Amendment for those alleged failings.”); Mendez, 419 F.
 3   Supp. 3d 1182, 1186 (N.D. Cal. 2020) (“To the extent plaintiffs allege that the Union
 4   defendants misinformed them about their legal obligations to join the union or pay
 5   membership dues, their claims would be against the Union defendants under state law.”).
 6   The State is not a party to the membership agreement between CSLEA and Plaintiffs, and
 7   Plaintiffs “cannot now invoke the First Amendment to wriggle out of [their] contractual
 8   duties.” See Smith v. Superior Court, County of Contra Costa, No. 18-cv-05472-VC, 2018
 9   WL 6072806 at *1 (N.D. Cal. Nov. 16, 2018). Plaintiffs’ First Amendment claims against
10   the State Defendants are therefore dismissed.
11         3. Conclusion
12         Plaintiffs’ First Amendment claims are premised on the assertion that Plaintiffs have
13   the right to resign union membership and end the deductions of union dues whenever they
14   so choose. However, as discussed above, courts overwhelmingly agree that Janus does not
15   recognize such rights. Just as in Cooley, Plaintiffs’ suit “rises and falls with [their] claims
16   of constitutional rights violations under Janus.” 385 F. Supp. 3d at 1082. Because
17   Plaintiffs are unable to establish any theory under which relief can be granted based on a
18   violation of their First Amendment rights, Plaintiffs fail to state plausible claims. See id.
19   Accordingly, Plaintiffs’ First Amendment claims are dismissed.
20      B. State Law Claims
21         Plaintiffs’ fourth and fifth causes of action are state law tort and contract claims
22   against CSLEA. The Court may “decline to exercise supplemental jurisdiction” over a
23   state law claim if it “has dismissed all claims over which it has original jurisdiction.” 28
24   U.S.C. § 1367(c); Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (“[I]n
25   the usual case in which all federal-law claims are eliminated before trial, the balance of
26   factors to be considered under the pendent jurisdiction doctrine ... will point toward
27   declining to exercise jurisdiction over the remaining state-law claims.”). The Court
28   therefore declines to exercise jurisdiction over Plaintiffs’ state law claims.

                                                   11
                                                                                 20-cv-00032-DMS-DEB
 Case 3:20-cv-00032-DMS-DEB Document 36 Filed 09/09/20 PageID.1265 Page 12 of 12



 1                                              IV.
 2                              CONCLUSION AND ORDER
 3         For the reasons set out above, Defendants’ motions to dismiss Plaintiffs’ FAC are
 4   GRANTED. Counts 1, 2, and 3 are dismissed with prejudice. Counts 4 and 5 are dismissed
 5   without prejudice.
 6         IT IS SO ORDERED.
 7   Dated: September 8, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               12
                                                                          20-cv-00032-DMS-DEB
